NO. 12-13-00019-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

GERALD D. WALLACE AND WIFE,                                   §   APPEAL FROM THE 294TH
LINDA WALLACE,
APPELLANTS

V.                                                         §      JUDICIAL DISTRICT COURT

LON SCHINDLER AND WIFE,
MARILYN SCHINDLER, AND DON
PINSON AND WIFE, JAMIE PINSON,
APPELLEES                                                 §       VAN ZANDT COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed a motion to dismiss this appeal. In their motion, Appellants state
that they have resolved this dispute and no longer wish to pursue the appeal. Because Appellants
have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.
Opinion delivered April 17, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                             APRIL 17, 2013


                                        NO. 12-13-00019-CV

                 GERALD D. WALLACE AND WIFE, LINDA WALLACE,
                                   Appellants
                                      V.
                 LON SCHINDLER AND WIFE, MARILYN SCHINDLER,
                    AND DON PINSON AND WIFE, JAMIE PINSON,
                                   Appellees




                            Appeal from the 294th Judicial District Court
                         of Van Zandt County, Texas. (Tr.Ct.No. 10-00634)



               THIS CAUSE came on to be heard on the motion of the Appellants to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.